UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2239


KENNETH D. LIGGINS,

                Plaintiff – Appellant,

          v.

ROBINA R. BOUFFAULT; CLARKE COUNTY SCHOOL BOARD,

                Defendants – Appellees.



                            No. 11-1083


KENNETH D. LIGGINS,

                Plaintiff – Appellant,

          v.

ROBINA R. BOUFFAULT; CLARKE COUNTY SCHOOL BOARD,

                Defendants – Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Glen E. Conrad, Chief
District Judge. (5:09-cv-00077-gec-bwc)


Submitted:   May 3, 2011                   Decided:   May 20, 2011


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kenneth D. Liggins, Appellant Pro Se.    Stacy Leann Haney, REED
SMITH, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Kenneth D. Liggins appeals the district court’s orders

denying his motion for a new trial, entering final judgment on

the   jury    verdict,   and    denying       his    motion     for   transcripts     at

government expense.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See Liggins v. Clarke County School Bd.,

No.   5:09-cv-00077-gec-bwc        (W.D.       Va.     Oct.   28,     2010;    Dec.   6,

2010).       We dispense with oral argument because the facts and

legal    contentions     are    adequately          presented    in   the     materials

before   the    court    and    argument      would     not     aid   the   decisional

process.



                                                                               AFFIRMED




                                          3